United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF COMMERCE, NATIONAL
OCEANIC & ATMOSPHERIC
ADMINISTRATION, Woods Hole, MA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 12-1317
Issued: December 21, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On April 23, 2012 appellant filed a timely appeal of a March 26, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying his claim that he sustained a
recurrence of disability beginning October 30, 2008 causally related to his accepted lumbar disc
herniation. OWCP cited an employee’s burden of proof to demonstrate causal relationship
between the alleged recurrence and the accepted employment injury1 and concluded that the
medical evidence did not establish this link.
Having duly reviewed the matter, the Board finds that the case is not in posture for
decision. On January 4, 2005 OWCP found that appellant’s actual earnings as a marine
engineman fairly and reasonably represented his wage-earning capacity. It thereafter reduced his
compensation for total wage loss and continued to pay compensation for partial disability. Once
OWCP issues a formal decision on wage-earning capacity, the rating should be left in place until
the claimant requests resumption of compensation for total wage loss for more than a limited

1

Charles H. Tomaszewski, 39 ECAB, 461, 467 (1988).

period of disability, in which instance OWCP will need to evaluate the request according to the
customary criteria for modifying a formal wage-earning capacity determination.2
The Board will therefore set aside the March 26, 2012 decision denying recurrence of
disability and remand the case for OWCP to apply the proper standard of review and adjudicate
appellant’s claim as a request for modification of an established determination of wage-earning
capacity.
IT IS HEREBY ORDERED THAT the March 26, 2012 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded to OWCP for further
action consistent with this order of the Board.
Issued: December 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004).

2

